DETAILED ACTION
This action is responsive to the Application filed 9/08/2020.
Accordingly, claims 1-10 are submitted for prosecution on merits.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Saitou et al, USPubN: 2018/0067471 (herein Saitou) in view of Noone et al, USPubN: 2020/0166909 (herein Noone), Kuzmin et al, USPubN: 2019/0080446 (herein Kuzmin) and Kurahashi et al, USPubN: 2018/0101165 (herein Kurahashi).
As per claim 1, Saitou discloses a machine learning apparatus that generates a learning model configured to estimate a cutting condition (Fig. 1; neural network, cutting condition, machine learning - para 0030-0036) when performing a cutting process on a workpiece using a tool, the machine learning apparatus comprising:
a first information acquiring unit configured to acquire first information including at least one of a shape of the workpiece (shape data 11-Fig. 6; image, sectional view – para 0039), a material of the workpiece (workpiece material – Fig. 2; input data: material of workpiece, input condition 110 - Fig. 6), a cutting path of the cutting process (edge abraded by – Fig. 3), a type of the tool (tool information – para 0025; rotational … spindle – para 0029 ), and an amount of wear of the tool;
a second information acquiring unit configured to acquire second information correlated with an evaluation of surface conditions (flat surface, side surface, machining conditions SB03 – Fig. 9; edge is abraded by 1mm, by 2mm– Fig. 3) on the workpiece due to the cutting process (machining condition - para 0039-0040, 0049; timing, cutting/rotational speed – para 0038, 0048-0049); and
a learning unit configured to execute learning processing using (neual network - para 0033-0034; Fig. 4; para 0025) a plurality of pieces (see above) of the first information and a plurality of pieces (see above) of the second information, and 
generate a learning model configured to output (para 0026; predicted value of machining result with respect to input data 1– Fig. 1; para 0031-0032; 0034-0035) the cutting condition, according to another piece of first information that is different (readjustment of input due to poor …machining result – Fig. 4; input data X1 to X6 – para 0033; compared to predetermined threshold, predetermined number, size of a cutter mark – para 0035; designed dimension, presence of cutter mark -  para 0043) from the plurality of pieces of first information.
A) Saitou does not explicitly disclose second information acquiring unit for machine learning as unit configured to
acquire second information correlated with an evaluation of a burr occurring on the workpiece due to the cutting process
Input into a machine learning or vector-based training according to Noone’s manufacturing process (para 0007-0009; machine learning - para 0182, 0192, 0194, 0196) includes visual-based data such as surface finish, cracks or pores to be incorporated with training data set (para 0037), so that parameter adjustment, update from in-process inspection of defect classification to the machine learning, coupled to post-build data (para 0038) after each iteration of a training process, enable adjustment made to mitigate effects of abrasive or undesirable patterns incurred to a surface being processed (molding, wrapping, cutting, etching, milling – para 0092-0098), as part of the surface preparation (sanding, polishing - para 0116), polishing (polishing a rough surface - para 0077; removing metal… produce flat surface – para 0102; smoothing a workpiece surface – para 0103) or sculping (para 0060) needed for various tool operations types (cutting edges,cutting angle – para 0102)  of the manufacturing process. Hence, consideration or pattern estimation of surface roughness or irregularities caused by various states of milling, cutting (on a workpiece) as part of training data set to improve process control is recognized.
Kurahashi discloses machine learning on defective portions (para 0199) of workpiece status (para 0415) or abnormalities (para 0203, 0222; Fig. 7) of a workpiece or wafer being affected by a cutting operation (Fig. 7) and relative positioning (edge position detector – para 0222-0223; rotational distance information, rotational angle – para 0224) between the workpiece and the tool, using a accumulating unit and evaluation unit (Fig. 17, 18B), where information accrued include burrs information associated with tool rotational angle (Fig. 16), where defects adverse to the process of polishing the workpiece includes burrs and chipping (para 0005, 0131) contributing to defective portions of a workpiece dege (para 0083) in relevance to position, angle or distance between the workpiece and the rotational tool; e.g. burrs as recessed or projected portions of a workpiece edge resulting from a cut (para 0106, 0168; projection 23 … to burrs of the wafer – para 0263, 0270), the capture of projection as pieces of composite information to be iteratively removed to best fit with relative distance and movement of the tool (para 0271-0274, 0276), where evaluation of wafer distance, positioning and tool angle, relative distance to the wafer and rotational speed can be set against threshold and machine learned for best judgement result (para 0317-0321, 0415); hence edge burrs (among defective portions of workpiece) resulting from a cutting tool in association with iterative acceptance seeking of best combination of tool distance, speed and relative disposition with the workpiece as part of the parameters re-evaluating against defective portion threshold size (para 0190-0196) which is being improved via machine learning is recognized.
Kuzmin also discloses machine learning (para 0033, 0035-0036) to recognize patterns identifying regularities and irregularities of data presented as abnormalities on workpiece affected by a fabrication process (paraa 0016), such as image micro-sensed anomaly of a workpiece edge such as burr (para 0012; deep learning, images … labeled as “burr” … deeper neural network model – para 0037), where deep learning on the burr images enables classification and possible repair, removal of workpiece by a post-training inspection (para 0038-0039), the inspection including comparing capture workpiece defect against reference images (defect specifications) and storing of confirmed, compliant workpieces into a manufacturer specification (Fig. 7)
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to consider workpiece defective portions deemed adverse to surface polishing, smoothing in Saitou’s machine learning approach so that some of the surface defects or workpiece defective portions – as result from a cut, milling process as in Noone-  include burr or chipping– as result from a cut-out in Kurahashi workpiece or wafer, can be accrued in the second acquiring unit, the burr information provided by the second unit as acquired second information correlated with evaluation of a burr occurring on the workpiece due to the cutting process, the burr provided image captures to subjected to deep machine learning – as per Kuzmin; because
factors being observed or measured on a wafer or workpiece subsequent to a processing operation (such as milling, cutting stage as set forth above) and considered adverse to surface polishing or smoothing (as per Saitou) being so critical to a next stage of the same operation can interrelate with how the workpiece is positioned with the tool, how the tool speed, motion or placement is affecting quality of produced material and action by the tool over a designated portion of the wafer/workpiece being operated upon\ -- how perfect a cut out is being formed;  all of which constituting pieces of information to be accrued with successive stages of the operation, reevaluated or removed from consideration towards readjusitng the parameter or setting affecting both the workpiece and the operation by the tool, and 
as patterns and amount of irregularities on a operated surface or cutting edge of a wafer entails micro-size capture, disparities on form, patterns and size, non-deterministic effect on quantity of defects (burr shape, protuding angle and depth) and relative positioning thereof, a standard inspection of these patterns has to augmented via automation support of the capture (i.e. pieces of micro-defects accrued into a acquiring unit) being repeated across successive steps of a process operation, so that the information being accrued can be fed into a computer-based reevaluation, filtering (elimination of unfit or transitory patterns or retaining of valid defects) or augmented with higher intelligence techniques or correlation model (or machine learning type) and classification or patterns regrouping by these techniques can further evaluate which defects can be deemed valid or conformant towards readusting tool operational setting (e.g. tool angle, placement , rotational speed and relative distance from the wafer) or altering parameters of a workpiece/tool interaction in the course of which surface defects or edge burr type data have been acquired.
As per claim 2, Saitou discloses machine learning apparatus according to claim 1, wherein
the cutting condition includes at least one of a feedrate of the tool, a rotational speed of the tool (rotational speed – Fig. 1, 5-6) , anda cutting depth (depth – Fig. 1; para 0025, 0030) of the tool for the workpiece.
As per claims 3-4, Saitou does not explicitly disclose machine learning apparatus according to claim 1, 
(i) wherein the second information includes at least one of a surface area of the burr, a length of a root portion of the burr, a height of the burr from a cutting surface, and a cycle time of the cutting process. 
(ii) wherein the second information includes the cycle time of the cutting process, and at least one of the surface area of the burr, the length of the root portion of the burr, and the height of the burr from the cutting surface.
As for (ii), 
Noone discloses surface treatment consideration in condidering process of cleaning impurities stains of a surface via solution based on seeking control parameters involve solution used, as well as duration of the treatment and number rinse cycles (para 0104) or combination thereo, the cleaning as part of surface smoothing, snding, polishing associated with surface preparation and treatment(para 0113-0114) to avert abrasive particles and grit contaminating effect on the surface; hence resource efficiency in number of treatment cycles or duration of each being cost factor in smoothing and preparing a surface entails contributing information toward  quality and process efficiency of a fabrication for which control parameters are adapted, adjusted or readapted via machine learning (para 0191, 0194), where the control parameters are fed into one or more ML embodiment (para 0196) of the adaptive process.
As for (i), 
Kurahashi discloses angular projection of a burr to be a parameter to consider for representing smoothness state of a surface, where burr rotational angle and size (Fig 16; para 0299; burrs with a height – para 0298) can also be accounted in a file accruing the information of the surface defective portions, the burr or chipping being defective portion (para 0083) of a surface or side edge associated within distance relationship (para 0332) with a cut-out portion; hence second information including burr height and specific surface area containing a burr is recognized.
Therefore, based on a time shift which can be arbitrary set for experimenting a cutting process via acquring of relevant input conditions (para 0048-0050), It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement quality of manufacturing and efficiency of a cutting process and tool in Saitou so that second information acquired for machine learning would include at least one of a surface area of the burr, a height of the burr from a cutting surface as per the teaching in Kurahashi, where cost parameters for rendering a manufacturing process (e.g. stages of the cutting process) more efficient is also part of the second information as number of cycles and time duration for each– as based on the cycle duration factor in Noone; because
Height of protuding burrs and surface area in which the defective portions of a workpiece occur can be factors influencing means adapted to clean or smooth out the portion affected by a irregularities constituting second information such as a given burr size, as well as its root orientation, inclination from the surface, and seeking a most optimal set of control parameters in preparing a surface has to be intelligently evaluated or deeply trained via in advanced machine learning as set forth above using said second information fed into a iterative training paradigm; 
and cycle duration associated with a cutting process or its corresponding surface cleaning can be factor in degrading the resource utilization quality of the manufacturing process as longer durations as time, frequency of having to remove surfce particles or purging irregularities (burrs, chipping) would be taxing on the overall time cost and operational efficiency of the manufacturing process, and accordingly,  one means to help improve this efficiency would be to seek a set of control parameters via effect of applying iterative ML training as set forth above to mitigate the time cost impact on the overall quality of a process operation.
 As per claim 5, Saitou discloses a controller that controls a processing machine body that performs a cutting process on a workpiece using a tool, the controller comprising: the machine learning apparatus (refer to claim 1) according to claim 1; and a control unit configured (Fig. 5; numerial controller - para 0018-0031) to control the processing machine body to realize the cutting condition (para 0030, 0033) corresponding to the other piece of first information (refer to claim 1), using the learning model (refer to claim 1) generated by the machine learning apparatus.
As per claim 6, Saitou discloses a generation method for generating (refer to claim 1) a learning model for estimating a cutting condition (refer to leaning model to output cutting condition in claim 1; para 0030-0035; Fig. 4 ) when performing a cutting process on a workpiece using a tool (refer to claim 1), the generation method comprising: 
a first acquiring step of acquiring first information including at least one of a shape of the workpiece, a material of the workpiece, a cutting path of the cutting process, a type of the tool, and an amount of wear of the tool; (refer to claim 1)
a second acguiring step of acquiring second information correlated with an evaluation of a burr occurring (refer to rationale A in claim 1) on the workpiece due to the cutting process; and 
a learning step of executing learning processing using (refer to claim 1) a plurality of pieces of the first information and a plurality of pieces of the second information, and 
generating a learning model configured to output the cutting condition (refer to claim 1), according to another piece of first information that is different from the plurality of pieces of first information (refer to claim 1).
As per claim 7, Saitou discloses generation method according to claim 6, 
wherein the cutting condition includes at least one of a feedrate of the tool, a rotational speed of the tool, anda cutting depth of the tool for the workpiece.
(refer to claim 2)
As per claims 8- 9, Saitou discloses generation method according to claim 6, wherein the second information includes at least one of a surface area of the burr, a length of a root portion of the burr, a height of the burr from a cutting surface, and a cycle time of the cutting process.
wherein the second information includes the cycle time of the cutting process, and at least one of the surface area of the burr, the length of the root portion of the burr, and the height of the burr from the cutting surface. 
(refer to rationale in claims 3-4)
As per claim 10, Saitou discloses a control method for controlling a processing machine body that performs a cutting process on a workpiece using a tool, the control method comprising:
the generation method according to claim 6; and
a control step of controlling the processing machine body to realize the cutting condition corresponding to the other piece of first information, using the learning model generated by the generation method.
( all of which being addressed in claim 5)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
May 31, 2022